Exhibit 10.1

AGREEMENT

AGREEMENT (“Agreement”), dated as of May 16, 2006, by and between New Plan Excel
Realty Trust, Inc., a Maryland corporation (“Company”), and Steven F. Siegel
(“Executive”).

RECITALS

A.    Executive is currently Executive Vice President, General Counsel and
Secretary of the Company.

B.     The Company and Executive entered into an employment agreement dated as
of September 25, 1998 (as amended and extended, the “Employment Agreement”).
Pursuant to the terms of the Employment Agreement, the term of the “Employment
Period” under the Employment Agreement expires on December 31, 2006.

C.     The Company desires to extend the “Employment Period” under the
Employment Agreement for a term of three (3) years (i.e., from January 1, 2007
through December 31, 2009) and otherwise on the same terms and conditions as the
Employment Agreement (the “Siegel Employment Agreement Extension”).

D.     The Executive Compensation and Stock Option Committee of the Board of
Directors of the Company by Unanimous Written Consent dated as of May 5, 2006
authorized and approved the Siegel Employment Agreement Extension.

AGREEMENT

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree to modify the terms of the Employment Agreement as follows:

1.                                       The Employment Period under the
Employment Agreement shall be extended for a term of three (3) years and
accordingly shall expire on December 31, 2009, subject to the extension
provisions contained in Paragraph 2 of the Employment Agreement.

2.                                           Except as herein provided, all of
the terms and provisions of the Employment Agreement shall remain unmodified and
in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

NEW PLAN EXCEL REALTY TRUST, INC., a Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Glenn J. Rufrano

 

 

Name:

 

Glenn J. Rufrano

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

STEVEN F. SIEGEL

 

 

 

 

 

 

 

/s/ Steven F. Siegel

 


--------------------------------------------------------------------------------